Case 17-25495        Doc 36     Filed 02/26/19     Entered 02/26/19 15:57:05          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 25495
         Yolanda K Morgan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/25/2017.

         2) The plan was confirmed on 10/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/01/2018, 09/27/2018.

         5) The case was Dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-25495             Doc 36         Filed 02/26/19    Entered 02/26/19 15:57:05                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,674.35
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $2,674.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,547.02
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $127.33
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $2,674.35

 Attorney fees paid and disclosed by debtor:                         $200.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured         614.00        602.55           602.55           0.00       0.00
 AT&T Mobility II LLC                    Unsecured         667.00        667.92           667.92           0.00       0.00
 City of Berwyn                          Unsecured         100.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         705.40      2,986.20         2,986.20           0.00       0.00
 Credit Management LP                    Unsecured         240.00           NA               NA            0.00       0.00
 Custom Coll Srvs Inc                    Unsecured         566.00           NA               NA            0.00       0.00
 Discover Financial Services             Unsecured           0.00           NA               NA            0.00       0.00
 Educational Credit Management Corp      Unsecured     14,416.51       9,300.80         9,300.80           0.00       0.00
 Educational Credit Management Corp      Unsecured     39,256.00     30,341.96        30,341.96            0.00       0.00
 FIRST PREMIER BANK                      Unsecured         459.00           NA               NA            0.00       0.00
 HARVARD COLLECTION                      Unsecured         498.00           NA               NA            0.00       0.00
 Illinois Title Loans                    Unsecured           0.00        290.21           290.21           0.00       0.00
 Illinois Title Loans                    Secured           500.00        500.00           500.00           0.00       0.00
 Illinois Tollway                        Unsecured      1,202.70            NA               NA            0.00       0.00
 InSolve Recovery, LLC                   Unsecured         364.87           NA               NA            0.00       0.00
 Jackson Park Hospital                   Unsecured         400.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         350.00        350.00           350.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         263.72        350.00           350.00           0.00       0.00
 Mid America Bank & Trust                Unsecured         457.00        457.48           457.48           0.00       0.00
 Midland Credit Management               Unsecured         512.70           NA               NA            0.00       0.00
 MIDLAND FUNDING LLC                     Unsecured         127.41           NA               NA            0.00       0.00
 PINNACLE                                Secured        2,922.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00    21,553.34        21,553.34            0.00       0.00
 PRA Receivables Management              Unsecured      6,289.43            NA               NA            0.00       0.00
 PRA Receivables Management              Unsecured      1,507.88            NA               NA            0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        795.00           795.00           0.00       0.00
 Security Credit Services                Unsecured         704.57           NA               NA            0.00       0.00
 Silverleaf Resorts                      Secured        1,498.96            NA               NA            0.00       0.00
 South Shore Hospital                    Unsecured         400.00           NA               NA            0.00       0.00
 Sprint                                  Unsecured           0.00        823.47           823.47           0.00       0.00
 TRINITY CHRISTIAN COLL                  Unsecured      1,000.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-25495          Doc 36   Filed 02/26/19    Entered 02/26/19 15:57:05                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                               Class   Scheduled      Asserted     Allowed          Paid          Paid
 Village of Stickney            Unsecured          50.00           NA             NA           0.00        0.00
 Westgate Resorts               Secured       20,000.00            NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00               $0.00
       Mortgage Arrearage                                    $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $500.00                 $0.00               $0.00
       All Other Secured                                     $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $500.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $68,518.93                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                         $2,674.35
           Disbursements to Creditors                             $0.00

 TOTAL DISBURSEMENTS :                                                                         $2,674.35




UST Form 101-13-FR-S (9/1/2009)
Case 17-25495        Doc 36      Filed 02/26/19     Entered 02/26/19 15:57:05            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
